NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



KENNETH FRAZIER,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-1157
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 11, 2018.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Kenneth Frazier, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and BADALAMENTI, JJ., Concur.